Title: To George Washington from the Commissioners for Indian Affairs, 10 July 1793
From: Commissioners for Indian Affairs
To: Washington, George



Sir,
Niagara, 10th July. 1793.

General Knox will of course lay before you our Communications of this date. We address you that we may literally comply with our promise to the Deputies of the Western Indians, “that we would desire you to issue fresh orders to General Wayne, not only to abstain from hostilities, but to remain quietly at his Posts, untill the event of the treaty should be known.” Our sentiments on this subject are fully expressed in our letter to the Secretary of war, to which we must beg leave to refer. Those sentiments your own solicitude for peace will sufficiently enforce. We are, sir, with great respect, yr &c.

B.L.
B.R.
T.P.

